Citation Nr: 0738808	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to March 9, 2006 and a rating greater than 20 percent 
after March 9, 2006 for a left arm muscle disability due to a 
left arm laceration injury. 

2.  Entitlement to an initial compensable evaluation for a 
left arm scar due to a laceration injury.

3.  Entitlement to an initial compensable rating prior to 
March 9, 2006 and a rating greater than 10 percent after 
March 9, 2006 for an abdomen scar due to a laceration injury.

4.  Entitlement to an initial compensable evaluation for 
right hand scars due to a laceration injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The veteran had requested a hearing before the Board on his 
July 2004 substantive appeal form.  A hearing was scheduled 
for October 2007 and the veteran failed to appear despite 
proper notification being sent to his last known address.  
Since that time, the veteran conveyed in an October 2007 
statement that he no longer requests a hearing before the 
Board.  For all these reasons, the Board considers his 
request for a hearing WITHDRAWN. 

During the pendency of this appeal, a December 2006 rating 
decision awarded the veteran a higher rating for his left arm 
muscle injury and for his abdomen scar, from 10 to 20 percent 
and from 0 to 10 percent respectively.  After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the issues are still properly 
before the Board here and the issues have been appropriately 
rephrased above.





FINDINGS OF FACT

1. The veteran is right-hand dominant.

2.  The veteran's left arm muscle disability since service 
connection is manifested by pain, fatigue and weakness of the 
left upper arm with overuse and objective evidence of slight 
muscle atrophy of the bicep, bicep deformity and slight 
weakness of the elbow on flexion and supination.

3.  The veteran's left arm scar is manifested by a barely 
discernible 7 centimeter scar with no evidence of pain, 
underlying tissue loss, loss of motion, skin adhesion, edema 
or keloid formation.

4.  Prior to March 9, 2006, the veteran's abdominal scar was 
manifested by a non-tender 42 centimeter noticeable scar, 
slightly raised on the right side.

5.  Since March 9, 2006, the veteran's abdominal scar is 
manifested by a mildly tender 42 centimeter noticeable scar, 
slightly raised on the right side.

6.  The veteran's right hand scars are manifested by two 
barely discernible 7.5 centimeter scars on the index and 
middle fingers with no evidence of pain, underlying tissue 
loss, skin adhesion, edema or keloid formation.

7.  The veteran's conditions do not present an exceptional or 
unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to March 9, 2006, the criteria for a disability 
rating of 20 percent, but no more, for a left arm muscle 
disability due to a left arm laceration injury residuals have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 
4.69, 4.73, Diagnostic Code 5305 (2007).

2.  From March 9, 2006, the criteria for a disability rating 
greater than 20 percent for a left arm muscle disability due 
to a left arm laceration injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.73, Diagnostic Code 
5305 (2007).

3.  The criteria for a compensable rating for a left arm scar 
due to a laceration injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7804, 7805 (2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.118, DCs 7804, 7805 (2006).

4.  Prior to March 9, 2006, the criteria for a compensable 
disability rating for an abdomen scar due to a laceration 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7804, 7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DCs 
7804, 7805 (2007).

5.  From March 9, 2006, the criteria for a rating greater 
than 10 percent for an abdomen scar due to a laceration 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7804, 7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DCs 
7804, 7805 (2007).

6.  The criteria for a compensable disability rating for 
right hand scars due to a laceration injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DC 7804 (2007).

7.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in February 2002 and July 2007.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2007 letter told 
him to provide any relevant evidence in his possession and 
how appropriate disability ratings and effective dates are 
assigned.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a veteran before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  This appeal 
stems from an original grant of service connection for the 
various conditions.  Notice was provided to the veteran 
regarding the laws and evidence necessary to substantiate a 
service connection claim was provided to the veteran prior to 
the rating decision granting service connection and assigning 
the initial rating.  After the veteran appealed the initial 
ratings, notice was not provided until July 2007.  The 
veteran still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  Any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  

Although the notice provided to the veteran in 2007 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in July 2007.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Thus, not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO last provided the veteran an appropriate VA 
examination in November 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's conditions since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

The veteran was service-connected for various injuries 
incurred from an in-service "bar fight" where he received 
multiple knife lacerations to the left arm, right hand and 
abdomen requiring surgical treatment.  Service medical 
records, in pertinent part, describe the veteran as 
sustaining an abdominal laceration that extended completely 
across the upper abdomen and down and, in several places, 
through the peritoneum.  No intra-abdominal injuries 
occurred.  The veteran also suffered a laceration wound to 
the right hand at the PIP joint of the right index and long 
fingers with severance of both flexor tendons and the 
neurovascular bundles of both fingers.  Surgery was 
unremarkable and there were no infections.  The veteran did, 
however, experience profound residuals with regard to the 
injury he sustained to the tendons in his right hand.  No 
reference was made to injuries to his left arm.

It is noteworthy that, in addition to the conditions on 
appeal here, the veteran is also service connected for 
musculoskeletal deformities of the right hand and left foot, 
which the veteran has opted to withdraw from appellate 
review.  These conditions, therefore, will not be reviewed 
and may not form the basis of an increased rating here.  

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran alleges his service-connected conditions are 
worse than the current rating reflects.  Specifically, he 
argues that his various scars are deforming, cause numbness 
(especially in his hands and toes) and are painful.  He also 
alleges his left arm is extremely weak, especially on 
repeated use, and has prevented him from working for years.  

Left Arm Muscle Disability

This aspect of the veteran's condition is rated under 38 
C.F.R. § 4.73, Diagnostic Code 5305, which pertains to muscle 
injuries affecting elbow supination or Muscle Group V. Muscle 
Group V, affects the following functions: elbow supination 
(1) (long head of biceps is stabilizer of shoulder joint); 
flexion of elbow (1, 2, 3), to include flexor muscles of 
elbow: (1) Biceps; (2) Brachialis; (3) Brachioradialis.  
Muscle disability for the non-dominant hand, which is the 
case here, is evaluated under this provision as follows: 
slight (0 percent); moderate (10 percent); moderately severe 
(20 percent); and severe (30 percent).  38 C.F.R. § 4.73, DC 
5305. 

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. 
§ 4.55(a).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged. 38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. 

The veteran was rated as having a moderate, or 10 percent 
disabling, condition prior to March 9, 2006.  Effective March 
9, 2006, the veteran's disability rating was increased to 20 
percent, for a moderately severe condition of the non-
dominant arm.


Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles would result from an 
injury that is through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring. The history and complaint 
would be service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements. Objective findings would be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

Severe disability of muscles would result from an injury that 
is through and through or deep penetrating wound due to high-
velocity missile or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
history and complaint would be service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section worse than those shown for 
moderately severe muscle injuries and, if present, evidence 
of inability to keep up with work requirements. Objective 
findings would be ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4).

Again, prior to March 9, 2006 the veteran's condition was 
rated as "moderate" and thereafter the veteran's condition 
was rated as "moderately severe."  For reasons discussed 
below, the Board finds the veteran's condition was 
consistently "moderately severe" throughout the entire time 
period and, therefore, the veteran is entitled to a 20 
percent rating for the period prior to March 9, 2006. 

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  

The veteran was afforded a VA examination in April 2002.  The 
examiner indicated the veteran's left arm laceration injury, 
but found the arm to have full range of motion, with some 
objective evidence of the muscle being cut underneath the 
laceration of the left arm.  The veteran complained of pain, 
muscle spasms and overall weakness with overuse.  

Similarly an August 2002 private examination indicated the 
veteran's military injury and current lateral spicondylitis 
of the left elbow related to the military injury.  The 
examiner also indicated the veteran had a left rotator cuff 
tear and tendonitis that was unrelated to his military 
injury.  In regard to his left arm, the examiner noted the 
veteran had full range of motion and strength.  The private 
examiner noted the veteran's complaints of muscle weakness 
and the sutured laceration with evidence of little atrophy of 
the bicep muscle.  Objective testing confirmed weakness of 
elbow flexion and supination. 

A June 2004 private treatment record indicates the left bicep 
is ruptured with diminished strength limited on elbow 
supination as well as atrophy at the deltoid.  VA outpatient 
treatment records, on the other hand, are strangely silent as 
to any on-going treatment or complaints of left arm pain or 
weakness.  The records indicate the veteran underwent a 
project to build a log cabin and experienced slight pain (3 
out of 10) on overuse.  The VA outpatient treatment records 
also indicate the veteran enjoys hobbies such as garden work 
and golf without much complaint of his left arm. 

After March 2006, the veteran was afforded a VA examination 
in November 2006, where the examiner indicated slight muscle 
weakness of the left arm with evidence of muscle atrophy, 
left bicep deformity and pain, fatigue and weakness of the 
left upper arm in general.  There was no evidence of muscle 
spasm, swelling, laxity or limitation of motion.  The 
examiner also indicated the veteran's decreased strength in 
the left arm would effect any physical employment involving 
lifting or pulling with the left arm or repetitive motion 
with the left arm. 


The Board concludes there was no specific time the veteran's 
condition considerably worsened, but rather has been 
consistent throughout time.  That is, the veteran's condition 
should have been rated as "moderately severe" from the date 
of service connection, January 2, 2002.  

Although it was not described in detail in the service 
medical records, the veteran's injury appears to have been 
deep and penetrating.  Further, aside from the veteran's 
complaints of pain, fatigue and weakness on overuse, there is 
objective evidence of muscle atrophy and weakness as early as 
2002.  That is, the private treatment records from August 
2002 indicate at least "little" atrophy of the bicep muscle 
and weakness of the elbow on flexion and supination.  While 
the August 2002 examiner did not think the veteran's shoulder 
condition was related to the military injury, he did believe 
the weakened elbow function was related.  Similarly, a June 
2004 report by private doctor, Dr. Stiles, indicates a 
ruptured left bicep or "popeye muscle" and objective 
indication of diminished strength on elbow supination as well 
as muscle atrophy.  Clearly, the November 2006 VA examination 
is not the first medical evidence of objectively confirmed 
impairment.  Additionally, it is clear the veteran's left arm 
muscle disability has affected his functional and 
occupational ability, as indicated by the November 2006 
examiner, especially with regard to any activity requiring 
pushing, pulling or heavy lifting.  

In contrast, none of the medical evidence depicts a 
"severe" disability.  The veteran's injury was deep and 
penetrating.  However, as the wound was not the result of 
shrapnel or missile, the veteran never suffered any 
"explosive" effects.  The veteran never had a prolonged 
infection nor is there evidence of multiple scattered foreign 
bodies, adhesion of scar to one of the long bones, or any 
other "severe" objective findings.  There is evidence of 
"slight" muscle weakness and "little" muscle atrophy, to 
include objective tests indicative of the left arm being 
slightly smaller than the right, but no medical record ever 
indicates a picture consistent with a "severe" condition as 
described in the regulations.

Overall, the residuals of the veteran's injury under DC 5305 
more nearly fit the criteria for a "moderately severe" 
disability, warranting a 20 percent rating for the entire 
time period on appeal, but no more.

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the 
muscular impairment rated under DC 5305, if the veteran has 
other symptoms due to the left arm disability, a separate 
rating could be assigned.  For example, the veteran's 
disability may also be rated based on orthopedic damage, 
neurological manifestations, or painful scars.  The veteran 
has been assigned a separate, non-compensable rating for his 
left arm scar, which is discussed more thoroughly below.

In regard to orthopedic disability, medical evidence, as 
outlined above, has consistently indicated the veteran has 
full range of motion of his left arm.  There is also no 
evidence that his injuries ever resulted in a fracture or 
other bone injury.  It is clear from the medical evidence 
that this is primarily a muscle related disability.

As for neurological manifestations, as stated above, a muscle 
injury evaluation will not be combined with a peripheral 
nerve paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  In this case, while the veteran complains of 
numbness in his hands and toes, there have been no complaints 
or objective confirmation of any neurological manifestations.  
Again, the veteran's left arm condition has consistently been 
treated as a muscle injury.  

In short, the veteran is entitled to a rating of 20 percent 
since the date of service connection, January 2, 2002, but no 
more.  As shown above, and as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  
 



Scars (Left Arm, Abdomen and Right Hand)

In regard to the left arm, right hand and abdomen scars, the 
Board notes during the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4, including the rating criteria for evaluating 
skin disorders.  See 67 Fed. Reg. 49590 (July 31, 2002).  The 
amended criteria became effective August 30, 2002.

There are multiple diagnostic codes designated for scars, 
located under DCs 7801-7805, depending on the location, size 
and severity of the scar.  38 C.F.R. § 4.118, DCs 7801-7805.  
In this case, the RO rated the veteran's various scars under 
DC 7804 (for painful superficial scars) and 7805 (rated based 
on limitation of function of affected part by analogy).  See 
38 C.F.R. § 4.118, DCs 7804, 7805.  Specifically, the RO 
rated the veteran's right hand and abdomen scars under DC 
7804 and the veteran's left arm scar under DC 7805. 

In regard to the scars claims, the Board will evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version would accord him the 
highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 
2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

The RO considered both the old and the new regulations 
pertaining to skin disorders most recently in a July 2007 
Supplemental Statement of the Case and provided the rating 
criteria.  The veteran and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As stated above, the veteran's left arm scar is rated under 
DC 7805 and the abdomen and right hand scars are rated under 
DC 7804.  Prior to March 9, 2006, none of the scars had a 
compensable rating.  Currently, the veteran's abdomen scar is 
rated 10 percent disabling under DC 7804.

Diagnostic Code 7804 provides for a 10 percent rating where a 
superficial scar proved to be tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, DC 7804 (2002) (2006).  The 
current version of DC 7804 further provides that 
"superficial" scars are those not associated with 
underlying soft tissue damage.  Id.  DC 7804 does not provide 
for a rating greater than 10 percent.

Under both the old and new criteria, Diagnostic Code 7805 for 
scars called for a rating based on the limitation of function 
of affected part.  

The veteran was afforded VA examinations in April 2002 and 
again in November 2006.  In April 2002, the examiner noted 
"barely discernible" scars on the left arm and right index 
and middle finger, 7 to 7.5 centimeters each.  Additionally, 
the examiner indicated the abdomen scar, which spanned 42 
centimeters, was obviously noticeable and slightly raised on 
the right side.  As to all scars, the examiner, on 
examination, found them to be non-tender with decreased 
sensation, no skin tone adhesion, no evidence of underlying 
tissue loss, no edema and no keloid formation.  A June 2004 
private report by Dr. Stiles also indicates a left bicep scar 
with hyperesthesias.  

The November 2006 examiner also indicated scars on the right 
hand, abdomen and left upper arm spanning 3.5 centimeters on 
two different fingers, 44 centimeters by 5 millimeters and 7 
centimeters respectively.  In regard to limitation of motion, 
the examiner indicated the veteran has no limitation of 
motion in his left arm, permanent unfavorable ankylosis of 
the second and third fingers of the right hand and no 
limitation of motion of the abdomen.  On examination, the 
examiner indicated the abdomen scar is mildly tender with 
slight soft tissue bulge on the right side.  No other 
abnormalities as to any of the scars were noted.

Again, DC 7804 assigns a 10 percent rating for superficial 
scars found to be painful on examination.  According to the 
medical evidence, none of the scars were found to be painful 
until November 2006 were the VA examiner at that time noted 
the veteran's abdomen scar to be "mildly tender."  The 
veteran was awarded an increased rating of 10 percent, 
effective March 9, 2006 for a painful, tender scar.  Under DC 
7804 no additional compensation is warranted for any of the 
scars.

DC 7805, again, rates scars based on limitation of motion of 
the afflicted body part by analogy.  The Board again notes 
that the veteran is also separately rated for a right hand 
musculoskeletal disability.  Accordingly, application of DC 
7805 in regard to the veteran's right hand scars would 
constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

In regard to the left arm and abdomen, there simply is no 
medical evidence that the veteran's left arm condition or 
abdomen condition has resulted in any limitation of motion or 
orthopedic impairment.  Indeed, as explained above, all 
medical evidence consistently concludes otherwise.

The rating criteria which became effective August 30, 2002, 
provide that superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars that are deep 
or that cause limited motion warrant a 10 percent evaluation 
if the area or areas of involvement exceeds 6 square inches 
(39 sq. cm.) or a 20 percent evaluation if the area or areas 
of involvement exceeds 12 square inches (77 sq. cm.). 38 
C.F.R. § 4.118, Diagnostic Code 7801.  Scars which are poorly 
nourished scars with repeated ulceration and/or unstable 
(frequent loss of skin over the scar) warrant a 10 percent 
evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001 & 2007).

In this case, none of the medical evidence suggests a higher 
rating under diagnostic codes 7801-7803.  The VA examiner 
describes the scars ranging from 3.5 centimeters to 44 
centimeters.  Compensable rating under DC 7802 is therefore 
not warranted.  The 2002 examiner further described the right 
hand and left arm scars as "barely discernible."  Aside 
from the muscular abnormalities of the left arm and 
musculoskeletal abnormalities of the right fingers, which are 
compensated for by separate ratings, all the scars are well-
healed and without any indication of being poorly nourished 
or unstable.  Recognition is given to the fact that the scar 
of the abdomen exceed 39 sq. cm. and is clearly deep.  
However, as there is no limitation of motion associated with 
eh abdominal scar, a separate rating under DC 7801 would be 
in appropriate.  Again, the abdomen, in November 2006, was 
described as "mildly tender" on examination, which warrants 
a 10 percent rating under DC 7804, effective March 9, 2006, 
but no more. 

In short, based on the VA examination findings described 
above, the Board cannot reasonably conclude that the severity 
of the scars warrant a higher rating than that already 
assigned, especially in light of the separate disability 
ratings assigned for the veteran's more serious left arm and 
right hand conditions.  Specifically, there is no evidence of 
any of the scars painful on examination until November 2006, 
where the abdomen scar was described as "mildly tender."  
There is no evidence the abdomen scar or left arm scar has 
resulted in limitation of motion or other orthopedic 
disability, and none of the scars are large enough or severe 
enough to warrant a higher rating under any other skin code, 
both old and new.  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the level of the veteran's disability in his favor; however, 
the preponderance of the evidence is against the assignment 
of compensable disability ratings for the left arm and right 
hand scars, a compensable rating for the abdomen scar prior 
to March 9, 2006, or an increased rating greater than 10 
percent for the abdomen after March 9, 2006. 

Extra-Schedular Considerations

The veteran argues that due to his laceration injuries he has 
not worked since 1997.  He also alleges, specifically, his 
left arm condition inhibits him from using screwdrivers, 
basic tools and any kind of lifting and handling of objects.  
It appears as though the veteran is raising the question of 
an extraschedular rating.  

The RO did consider whether an extraschedular rating is 
appropriate for the veteran's conditions on appeal and 
determined referral was unwarranted.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own).  

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

Past VA examiners have noted the veteran's functional 
limitations of the left arm and right hand.  Again, the 
veteran's musculoskeletal condition of the right hand is not 
properly before the Board here and, therefore, cannot form 
the basis of an extra-schedular rating.  

In regard to the left arm muscular disability and scars of 
the right hand, abdomen and left arm, the November VA 
examiner noted that the veteran's conditions would affect the 
veteran's manual dexterity and ability to lift and carry.  
The examiner noted physical employment would be limited due 
to the veteran's left arm, but sedentary employment is only 
limited because of the veteran's right hand orthopedic 
disabilities inhibiting fine motor movements and repetitive 
motion.  Other than pain, fatigue and weakness on overuse, 
the examiner did not indicate the veteran was ever in 
constant pain.

It is also noteworthy that the veteran has been receiving 
total disability based on individual unemployability (TDIU) 
benefits since August 10, 2004.  The December 28, 2006 rating 
decision in granting the veteran these benefits indicate the 
veteran's most dehabilitating disability is his post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.  It appears as though the aggregate affect 
of all the veteran's service-connected conditions render him 
unemployable, but he is not unemployable solely due to his 
left arm and scars of the left arm, right hand and abdomen.

In regard to solely the conditions on appeal, while the Board 
sympathizes with the veteran's inability to perform certain 
functions due to these conditions, he does not have 
"exceptional or unusual" disabilities.  Other conditions 
aside, his left arm and the scars do not prevent him from 
working in any type of job that is not physically strenuous 
or requires excessive use of his left upper extremity.  
Indeed, it has been medically expressed that the veteran's 
other conditions, to include his right musculoskeletal 
disabilities and his PTSD, are by far the larger reason for 
his current unemployment.  There is no competent evidence of 
record which indicates that the veteran's disability has 
cause marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  His symptoms consist 
mainly of weakness, fatigue and pain after overuse, which is 
the type of impairment contemplated in the disability rating 
that has been assigned.  In other words, he does not have any 
symptoms from his service-connected left arm and scars that 
are unusual or are different from those contemplated by the 
schedular criteria.  

Indeed, VA outpatient treatment records indicate that despite 
his left upper arm condition, the veteran still manages to 
participate in strenuous physical activities, to include 
building a log cabin, garden work and golf. 

While the veteran has asserted that this disabilities cause 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  The Board is not 
disputing that the veteran's condition affects his social, 
occupational and daily life.  Clearly, it does.  However, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's left upper arm and scars have inhibited his choices 
of employment that is part of the consideration in assigning 
him the 20 percent and 10 percent rating respectively 
assigned here. 

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).


ORDER

Entitlement to an initial rating of 20 percent, but no more, 
prior to March 9, 2006 for a left arm muscle disability due 
to a left arm laceration injury is granted, subject to the 
laws and regulations governing monetary awards.

Entitlement to a rating greater than 20 percent after March 
9, 2006 for a left arm muscle disability due to a left arm 
laceration injury is denied. 

Entitlement to an initial compensable evaluation for a left 
arm scar due to a laceration injury is denied.

Entitlement to an initial compensable rating prior to March 
9, 2006 and a rating greater than 10 percent after March 9, 
2006 for an abdomen scar due to a laceration injury is 
denied.

Entitlement to an initial compensable evaluation for right 
hand scars due to a laceration injury is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


